NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KISASI DAVID LIGGINS,                           No. 17-15151

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00257-JAM-CKD

 v.
                                                MEMORANDUM*
ERIC ARNOLD, Acting Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Kisasi David Liggins, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2000). We affirm.

      The district court properly dismissed Liggins’s due process claim because

Liggins failed to allege facts sufficient to show a protected liberty interest. See

Sandin v. Conner, 515 U.S. 472, 483-85 (1995) (a prisoner has no federal or state

protected liberty interest when the sanction imposed neither extends the length of

his sentence nor imposes an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life”); Serrano v. Francis, 345 F.3d
1071, 1077-78 (9th Cir. 2003) (due process procedural protections “adhere only

when the disciplinary action implicates a protected liberty interest”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    17-15151